Citation Nr: 0713039	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  00-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
meningismus.

2.  Entitlement to service connection for residuals of acute 
respiratory distress.

3.  Entitlement to service connection for a bilateral 
inguinal hernia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for adenocarcinoma of 
the colon, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a low back 
disability, to include herniated discs at L2-3 and L4-5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The appellant's DD 214 reflects that he was ordered to active 
duty from his National Guard unit in January 1967 and 
reverted to his National Guard unit in June 1967.  It appears 
that he continued to be a member of the Reserves until the 
late 1990's.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Review of the claims folder reveals that the appellant 
submitted a claim for service connection for bilateral 
hearing loss in March 2000.  The RO has not adjudicated this 
claim.  Therefore, the matter is referred to the RO for the 
appropriate action.  

The case returns to the Board following a remand to the RO in 
December 2005.  

The issue of entitlement to service connection for 
meningismus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for meningismus in a 
February 1977 rating decision, which the appellant did not 
appeal.  

2.  Evidence received since the February 1977 rating decision 
is new, bears directly and substantially on the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.  


CONCLUSIONS OF LAW

1.  The RO's February 1977 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
February 1977 rating decision to reopen the claim for service 
connection for meningismus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for 
Meningismus

The RO denied service connection for meningismus in an 
February 1977 rating decision.  The RO notified the appellant 
of its decision, but he failed to initiate an appeal.  
Therefore, the RO's decision of February 1977 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108;  see Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the appellant's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In the February 1977 rating decision, the RO denied service 
connection for residuals of meningismus based on no residuals 
of meningismus being found during the appellant's November 
1976 VA examination.  At that time, the evidence of record 
consists of service medical records (which revealed in-
service treatment or meningococcemia and a diagnosis of 
meningismus in February 1967 and March 1967) and reports of 
VA examinations in November 1976 and December 1976.    

Evidence received since the February 1977 rating decision 
consists of private medical records dated from November 1983 
to June 2006 from various private physicians and hospitals, 
VA outpatient records dated from December 2000 to April 2004, 
a medical report from the State Insurance Fund, and various 
written statements from the appellant.  

Upon review of this evidence, the Board finds that there is 
basis for reopening the appellant's claim.  The Board finds 
that a April 2006 letter from the appellant's private 
neurologist, M. González, M.D., who had been treating the 
appellant since May 2003, is new and material.  Specifically, 
the physician diagnoses the appellant with cognitive 
impairment secondary to meningococcemia.  This statement is 
new, bears directly on the matter at issue, and is so 
significant that it requires consideration with all the 
evidence of record in order to fairly adjudicate the 
appellant's appeal.  38 C.F.R. § 3.156(a).  Because there is 
new and material evidence, the claim is reopened.  38 
U.S.C.A. § 5108.


The Duty to Notify and the Duty to Assist

As the Board concludes above that the appellant's claim for 
service connection for meningismus should be reopened, any 
questions as to whether proper notice was given regarding the 
procedure for  reopening a previously finally denied claim 
with new and material evidence are rendered moot.  


ORDER

As new and material evidence has been received, the claim for 
service connection for meningismus is reopened.  To that 
extent, the appeal is granted.  


REMAND

As discussed above, the appellant's claim for service 
connection for meningismus is reopened.  The claim must 
therefore be considered based on all the evidence of record.  
However, the Board finds that additional development is 
needed before the claim may be adjudicated properly on the 
merits.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

In this case, the appellant's service medical records 
document that he was treated for possible meningococcemia and 
ultimately diagnosed with meningismus in February 1967 and 
March 1967.  Subsequent service medical records showed no 
associated complaints or abnormalities.  However, private 
medical statements indicate that the appellant currently 
suffers from cognitive impairment secondary to 
meningococcemia.  Accordingly, the Board finds that a medical 
opinion is necessary to decide this claim.  38 U.S.C.A. § 
5103A(d).  The Board will remand the case to obtain this 
medical opinion.          

With respect to the other disabilities in issue, it appears 
that the argument is being made that these disabilities were 
incurred during the time of the appellant's service as a 
Reservist; however, the record does not contain a complete 
recitation of the appellant's active duty for training dates 
after he reverted back to his National Guard unit in 1967.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should contact the appropriate 
office of the Puerto Rico National Guard 
and obtain the dates of all periods of 
active duty for training from the 1960's 
until his retirement in the mid-1990's.  
In addition, that agency should provide 
all medical records in its possession 
concerning treatment the appellant may 
have received during those periods of 
training duty.

2.  Arrangements should be made to have 
the veteran undergo a VA examination in 
order to ascertain whether he does have 
cognitive impairment and if so, the 
etiology thereof.  If cognitive impairment 
is present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the appellant's current 
cognitive impairment is related to the 
meningismus diagnosed in service.  The 
term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The claims folder must be made available 
to the examiner for review.

3.  Thereafter, the RO should readjudicate 
the issue of service connection for the 
disabilities in issue.  If the disposition 
remains unfavorable, the RO should furnish 
the appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


